987 So.2d 697 (2008)
Gianina KUTLESIC, Appellant,
v.
Martin R. MERVEL and Denise Ellen Peak, as personal representatives of the Estate of Bernard Mervel, deceased, Appellees.
No. 3D07-170.
District Court of Appeal of Florida, Third District.
May 28, 2008.
Rehearing Denied August 28, 2008.
Erik W. Scharf, Coconut Creek, for appellant.
Golden & Cowan and Edward I. Golden; Jay M. Levy, Miami, for appellees.
Before COPE and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
SUAREZ, J., and SCHWARTZ, Senior Judge, concur.
COPE, J., dissenting.
I would reverse on authority of Lauda v. H.F. Mason Equipment Corp., 407 So.2d 392 (Fla. 3d DCA 1981).